El Juez Asociado Señor Pérez Pimentel
emitió la opinión del Tribunal.
El peticionario fue acusado conjuntamente con su esposa de una infracción al artículo 467 del Código Penal en relación con el artículo 36 del mismo Código, consistente en que “los aquí acusados actuando en concierto y de común acuerdo con José Antonio Cintrón Amil, aconsejaron e incitaron a éste para que fraudulentamente se hiciera pasar por otra persona, Walter Bahamundi Vázquez, como en efecto se hizo pasar y bajo ese carácter usurpado cometiera, como cometió, el acto de comparecer ante el Hon. Juez de Distrito de Yauco, y se declarara culpable como se declaró del delito de Infracción Art. 368 y 137 del Código Penal de Puerto Rico, vigente, ex-poniendo de este modo ilegal por el consejo e incitación de los acusados en este caso a dicho Walter Bahamundi Vázquez a sobrevenirle a que fuera sentenciado como lo fue a multa y pena de cárcel por dicho delito”.
Después de celebrarse el juicio oral dicho tribunal con-denó al peticionario a pagar una multa de $600 o a sufrir un día de cárcel por cada dólar que dejara de pagar, y absol-vió a la otra coacusada. En apelación el Tribunal Superior modificó esta sentencia a los efectos de limitar la prisión sub-sidiaria, en defecto del pago de. la multa, a 90 días de cárcel y así modificada, la confirmó.
La prueba en apoyo de la denuncia, establece que allá para el 11 de mayo de 1960, el Sr. José Antonio Cintrón Amil caminaba desde el balneario Caña Gorda en Guánica hacia el referido pueblo. A invitación de los' esposos Bahamundi Vázquez, Cintrón montó en el vehículo de aquéllos y empren-dieron viaje hacia Yauco. En el camino los referidos espo-sos solicitaron la ayuda de Cintrón a la vez que le ofrecieron un pasaje para Nueva York y cincuenta dólares en efectivo a cambio de que Cintrón se declarase culpable de unos delitos cometidos por el hijo de dicho matrimonio. Poco tiempo des-pués llegaron al Tribunal de Distrito de Yauco e inmediata-*543mente el aquí peticionario solicitó del secretario del tribunal que le consiguiera los casos que su hijo Walter tenía pendiente, pues éste se iba a declarar culpable. El secretario produjo los expedientes y acto seguido se dirigieron hacia la oficina del juez en donde Bahamundi le expresó al magistrado en presencia del secretario del tribunal, que su hijo Walter, quien lo acompañaba, quería hacer alegación de culpabilidad. Además solicitó benevolencia en la imposición de la pena. A preguntas del juez, José Antonio Amil, personificando allí y entonces al hijo del aquí peticionario, hizo alegación de cul-pabilidad. Inmediatamente el juez le impuso $12 de multa y 12 días de cárcel por infracción al artículo 137 del Código Penal de Puerto Rico y $11 de multa por dos casos de Alterar la Paz Pública. Momentos después Cintrón Amil era ence-rrado en un cuarto-jaula que hay en el Tribunal de Distrito, Sala de Yauco y al éste preguntar “¿qué pasa?”, la coacu-sada, con lágrimas en los ojos, le pidió que los ayudara, ofre-ciéndole que irían a buscar dinero para arreglarlo todo. Luego Cintrón Amil fue trasladado a la cárcel municipal de Yauco, donde comenzó a extinguir la pena impuéstale. Unos días más tarde, el 18 de mayo de 1960, volvió el acusado y aquí peticionario Carmelo Bahamundi a la Secretaría del Tribunal de Distrito de Yauco a satisfacer las multas im-puestas a su hijo Walter.
Transcurrido algún tiempo después de Cintrón Amil ha-ber cumplido la pena sin siquiera haber tenido noticias de los esposos Bahamundi, y a requerimiento de la señora Catalina Amil de Roura, tía de aquél, se practicó una investiga-ción por la policía que culminó en la formulación de acusa-ciones contra los esposos Bahamundi por el delito de falsa representación.
Sostiene el peticionario en este recurso que la sentencia dictada en su contra es nula y contraria a derecho “porque los hechos imputados al peticionario y objeto de la prueba practicada no constituyen una Infracción al Artículo 467 en *544relación al Artículo 86 del Código Penal”. Argumenta que bajo el artículo 467 es necesario alegar afirmativamente que la persona cuya personalidad trató de usurpar el infractor podía quedar sujeta a un pleito o procedimiento, a pagar una suma de dinero, a incurrir en una deuda u obligación, y ade-más debe expresar que tal acto habría de beneficiar al acu-sado o a alguna otra persona y que resultando tanto de la acu-sación cómo de la prueba que no se hicieron tales alegaciones, “y que por el contrario la persona cuya personalidad asumía el usurpador lejos de ser expuesta a un pleito o procedimiento resultaba exonerada por el acto realizado, y que dicha persona no quedaba expuesta a pagar penalidad o multa alguna, y resultando además que el acusado no había de recibir bene-ficio alguno por el acto realizado, no solamente la acusación no establece delito alguno, sino que los hechos de este caso no son suficientes para imputar una infracción al Artículo 467 del Código Penal”.
No tiene razón. El artículo 467 del Código Penal de Puerto Rico (33 L.P.R.A., see. 1812), dispone en lo perti-nente :
“Falsa representación para otros fines.
“Incurrirá en pena de cárcel por un período máximo de dos años, o multa máxima de cinco mil dólares, toda persona que fraudulentamente se hiciere pasar por .otra persona, y bajo ese carácter usurpado, cometiere cualquiera de los actos si-guientes :
“1. ........
“2. ........
“3. Para otros fines. Realizar cualquier otro acto en cuya virtud, de realizarlo la persona que falsamente pretenda ser, podría en determinada contingencia, exponer a ésta a algún pleito o proceso, o al pago de cualquiera cantidad, o sobre-venirle . cualquier gravamen, embargo, multa o pena, o por el cual pudiera beneficiarse el usurpador o cualquiera otra persona.” 
*545La esencia de esta modalidad del delito de falsa repre-sentación consiste en que la persona acusada haya personifi-cado falsamente a otra y que en tal carácter realice cualquiera de los actos especificados en el estatuto. Rayner v. State, 228 P. 500. Y ya hemos visto que el inciso 3 del artículo 467 especifica los siguientes actos: (a) que en determinada contingencia, pueda exponer a la persona usurpada a algún pleito o proceso; (b) o al pago de cualquier cantidad; (c) o sobrevenirle cualquier gravamen, embargo, multa o pena; y (d) o por el cual pudiera beneficiarse el usurpador o cual-quiera otra persona.
La denuncia en éste caso sigue sustancialmente el len-guaje del estatuto e incluye uno de los actos arriba especifi-cados, a saber; que Cintrón Amil fraudulentamente se hizo pasar por otra persona, Walter Bahamundi Vázquez, y en ese carácter usurpado se declaró culpable de dos delitos imputados a Bahamundi, exponiendo a éste a sobrevenirle cualquier multa o pena de cárcel. Y como en la denuncia se imputa al peticionario haber aconsejado e incitado a Cintrón Amil a que realizara los actos constitutivos del delito de falsa repre-sentación, en cuanto a él es suficiente porque se le imputa ser un coautor del delito de conformidad con las disposiciones del artículo 36 del Código Penal, (1)

No es siempre necesario alegar en una denuncia como la de autos que el acto realizado por el usurpador habría de bene-ficiar al acusado o a alguna otra persona. El caso de People v. Chin You, 157 P. 523, citado por el peticionario, no sostiene *546la teoría de que esa alegación afirmativa sea siempre nece-saria. En dicho caso se dijo:
“Creemos que la acusación debió alegar afirmativamente todo lo requerido por la subdivisión Núm. 3 de la sección 529 del Código Penal, o que debió surgir del acto de falsa repre-sentación en sí que el daño o el beneficio a que se refiere la sección hubiera sido causado, es decir, puede haber un caso donde la falsa representación demuestre de su faz que un daño o un beneficio resultaría, pero si no queda así demos-trado, entonces la acusación debe alegar expresamente que el beneficio o el daño, según sea el caso, ocurrió.” (2) 
La denuncia en este caso alega el daño — sobrevenirle a Walter Bahamundi una multa o pena de cárcel — y además ex-pone que el daño fue causado. 
Por otro lado, la prueba, contrario a lo que alega el peti-cionario, es suficiente para sostener su convicción. Ella es-tableció, según hemos visto, uno de los actos especificados en el inciso 3 del Artículo 467. Además, si como sostiene el peticionario, sin que esto signifique que coincidamos con su criterio, Walter Bahamundi, cuya personalidad fue usurpada, resultaba beneficiado con el acto cometido por los acusados, ello sería suficiente para que el caso esté cubierto por la úl-tima disposición del inciso 3 del referido artículo 467, que dispone: “o por el cual pudiera beneficiarse el usurpador o cualquiera otra persona(Énfasis suplido.) 
En el caso de People v. Vaughn, 16 Cal. Rptr. 711 (1961), se acusó a un abogado por inducir a una tal Mrs. Tobin para que falsamente personificara a su hermana gemela Mrs. Solomon en una orden de arresto librada contra esta última. Se resolvió que cualquiera otra persona se refería a cualquiera otra persona que no fuera el usurpador y que dando una in-terpretación usual y corriente al significado de las palabras usadas en la subdivisión número 3 de la sección 529, era ma-nifiesto que el beneficio a devengarse por cualquiera otra *547persona incluía a Mrs. Solomon, a quien falsamente personi-ficó su hermana. En el mismo caso se decidió que el “bene-ficio” a que se refiere la Sección 529, equivalente al Artículo 467 de nuestro Código Penal, no está limitado a una ganancia pecuniaria o material sino que denota cualquier forma de ventaja.
De suerte que aun cuando aceptáramos el argumento del peticionario de que Walter Bahamundi recibió un beneficio con los actos de Cintrón Amil y del peticionario, siempre éste sería autor del delito de falsa representación imputádole.

Por las razones expuestas se anulará el auto de certiorari expedido y se devolverá el caso al Tribunal Superior para ulteriores procedimientos.


Dicho artículo 36 (33 L.P.R.A., see. 82) dispone: “§ 82. Autores
“Todas las personas complicadas en la comisión de un crimen, ya fuere grave o menos grave, y que directamente cometieren el acto constitutivo del delito o no hallándose presentes, hubieren aconsejado su comisión o incitado a ella; y todas las personas que aconsejaren o incitaren a menores de catorce años, lunáticos o idiotas, a cometer algún crimen; o que, por medio de fraude, artificio, o violencia, ocasionaren la embriaguez de otra persona, con el fin de hacerle cometer un crimen, son principales autores en el crimen cometido. — Código Penal, 1937, art. 36.”


(2)La sección 529 del Código Penal de California es equivalente al Artículo 467 de nuestro Código Penal.